             Case 1:20-cr-10005-SOH Document 26                             Filed 05/03/21 Page 1 of 7 PageID #: 145
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                            UNITED STATES DISTRICT COURT
                                      Western District of Arkansas
                                                    )
             UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE
                        v.                          )
                                                    )
                                                    )     Case Number:         1:20CR10005-001
            MARCO ANTHONY GUIRLANDO                 )     USM Number:          15305-010
                                                    )
                                                    )     J. Blake Hendrix and Margaret Diane Depper
                                                    )     Defendant’s Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            One (1) of the Information on September 30, 2019.
    pleaded nolo contendere to count(s)
    which was accepted by the court.
    was found guilty on count(s)
    after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

                                                                                                                 Offense
Title & Section                     Nature of Offense                                                                                  Count
                                                                                                                 U




                                                                                                                 Ended
U                                   U                                                                                                  U




18 U.S.C. § 2423(b)                 Travel with Intent to Engage in Illicit Sexual Contact                      12/21/2017                 1




       The defendant is sentenced as provided in pages 2 through                 7         of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has been found not guilty on count(s)
             One (1) and Two (2) of the
    Count(s) Indictment in Docket No.:                         is       are dismissed on the motion of the United States.
             1:19CR10001-001

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                          April 30, 2021
                                                                          Date of Imposition of Judgment


                                                                          /s/ Susan O. Hickey
                                                                          Signature of Judge




                                                                          Honorable Susan O. Hickey, Chief United States District Judge
                                                                          Name and Title of Judge


                                                                          May 3, 2021
                                                                          Date
             Case 1:20-cr-10005-SOH Document 26                            Filed 05/03/21 Page 2 of 7 PageID #: 146
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 — Imprisonment

                                                                                                       Judgment — Page      2       of   7
  DEFENDANT:                    MARCO ANTHONY GUIRLANDO
  CASE NUMBER:                  1:20CR10005-001

                                                              IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
  total term of:
                        sixty (60) months with credit for time served in federal custody.




       X    The court makes the following recommendations to the Bureau of Prisons:
            That the defendant be housed in FCI Greenville, Illinois, and be allowed to take part in the B.R.A.V.E. program
            within that facility.



       X    The defendant is remanded to the custody of the United States Marshal.

            The defendant shall surrender to the United States Marshal for this district:
                  at                                   a.m.         p.m.       on                                               .
                  as notified by the United States Marshal.

            The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                  before 2 p.m. on                                         .
                  as notified by the United States Marshal.
                  as notified by the Probation or Pretrial Services Office.

                                                                   RETURN
  I have executed this judgment as follows:




           Defendant delivered on                                                           to

  at                                                 , with a certified copy of this judgment.



                                                                                                    UNITED STATES MARSHAL


                                                                              By
                                                                                                 DEPUTY UNITED STATES MARSHAL
              Case 1:20-cr-10005-SOH Document 26                         Filed 05/03/21 Page 3 of 7 PageID #: 147
AO 245B (Rev. 09/19) Judgment in a Criminal Case
                     Sheet 3 — Supervised Release

                                                                                                        Judgment—Page     3    of         7
 DEFENDANT:                   MARCO ANTHONY GUIRLANDO
 CASE NUMBER:                 1:20CR10005-001

                                                      SUPERVISED RELEASE
 Upon release from imprisonment, you will be on supervised release for a term of:        five (5) years.




                                                    MANDATORY CONDITIONS

 1.    You must not commit another federal, state or local crime.
 2.    You must not unlawfully possess a controlled substance.
 3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two periodic drug tests thereafter, as determined by the court.
                    The above drug testing condition is suspended, based on the court's determination that you
                    pose a low risk of future substance abuse. (check if applicable)
 4.          You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution. (check if applicable)
 5.          You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.          You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.          You must participate in an approved program for domestic violence. (check if applicable)



 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
           Case 1:20-cr-10005-SOH Document 26                           Filed 05/03/21 Page 4 of 7 PageID #: 148
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3A — Supervised Release

                                                                                               Judgment—Page         4        of         7
DEFENDANT:                     MARCO ANTHONY GUIRLANDO
CASE NUMBER:                   1:20CR10005-001

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
      the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
      hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
      probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
      was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
      tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
      person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov .
                                    U                  U




Defendant's Signature                                                                                     Date
                Case 1:20-cr-10005-SOH Document 26                   Filed 05/03/21 Page 5 of 7 PageID #: 149
     AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                            Sheet 3D — Supervised Release

                                                                                                  Judgment—Page    5     of       7
     DEFENDANT:                  MARCO ANTHONY GUIRLANDO
     CASE NUMBER:                1:20CR10005-001

                                              SPECIAL CONDITIONS OF SUPERVISION
1.         The defendant shall submit his person, residence, and/or vehicle(s), papers, computer, other electronic communication or
           data storage devices or media, and effects to searches which may be conducted at the request of the United States Probation
           Officer at a reasonable time and in a reasonable manner based upon reasonable suspicion of a violation of any conditions
           of release. Failure to submit to a search may be grounds for revocation.

2.         The defendant shall submit to inpatient or outpatient mental health evaluation, counseling, testing, and or treatment as
           deemed necessary and as directed by the United States Probation Officer.

3.         The defendant shall participate in a mental health program specifically related to sexual offender therapy. The defendant
           shall enter, cooperate, and complete said program, if recommended by the service provider, and approved and directed by
           the United States Probation Officer. He shall abide by all policies and procedures of the sex offender program.

4.         The defendant shall have no unsupervised contact with minors under the age of 18 without the written approval of the
           U.S. Probation Officer and refrain from entering any area where children frequently congregate including, but not limited
           to, schools, daycare centers, theme parks and playgrounds.

5.         The defendant must register as a sex offender in any state or jurisdiction where he lives, works or attends school. The
           defendant must report any changes in his residence to the appropriate authority prior to moving and meet all requirements
           and assessment requirements required by that state.

6.         The defendant shall not purchase, possess, use, distribute, or administer marijuana or obtain or possess a medical marijuana
           card or prescription. If the defendant is currently in possession of a medical marijuana card, he will turn it over
           immediately to the probation office.
             Case 1:20-cr-10005-SOH Document 26                             Filed 05/03/21 Page 6 of 7 PageID #: 150
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 — Criminal Monetary Penalties
                                                                                                           Judgment — Page   6       of         7
  DEFENDANT:                    MARCO ANTHONY GUIRLANDO
  CASE NUMBER:                  1:20CR10005-001
                                                     CRIMINAL MONETARY PENALTIES

          The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                    Assessment                 Restitution               Fine                    AVAA Assessment*              JVTA Assessment**
 TOTALS           $ 100.00                 $   -0-               $       -0-                   $ -0-                         $ -0-


      The determination of restitution is deferred until                  . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

    If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in the
    priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before
    the United States is paid.

 Name of Payee                       Total Loss***                          Restitution Ordered                        Priority or Percentage




 TOTALS                              $                                      $

      Restitution amount ordered pursuant to plea agreement $

      The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

      The court determined that the defendant does not have the ability to pay interest and it is ordered that:
            the interest requirement is waived for              fine            restitution.
            the interest requirement for                 fine        restitution is modified as follows:

 * Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
              Case 1:20-cr-10005-SOH Document 26                                Filed 05/03/21 Page 7 of 7 PageID #: 151
AO 245B (Rev. 09/19)    Judgment in a Criminal Case
                        Sheet 6 — Schedule of Payments

                                                                                                                  Judgment — Page       7      of           7
   DEFENDANT:                   MARCO ANTHONY GUIRLANDO
   CASE NUMBER:                 1:20CR10005-001


                                                         SCHEDULE OF PAYMENTS

   Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

   A    X Lump sum payment of $               100.00               due immediately.

                       not later than                                   , or
                       in accordance with         C,          D,           E, or         F below; or

   B          Payment to begin immediately (may be combined with                    C,           D, or         F below); or

   C          Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                             over a period of
                              (e.g., months or years), to commence                         (e.g., 30 or 60 days) after the date of this judgment; or

   D          Payment in equal                          (e.g., weekly, monthly, quarterly) installments of $                           over a period of
                              (e.g., months or years), to commence                         (e.g., 30 or 60 days) after release from imprisonment to a
              term of supervision; or

   E          Payment during the term of supervised release will commence within                 (e.g., 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

   F          Special instructions regarding the payment of criminal monetary penalties:




   Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
   during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
   Inmate Financial Responsibility Program, are made to the clerk of the court.

   The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



        Joint and Several

        Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
        and corresponding payee, if appropriate.




        The defendant shall pay the cost of prosecution.

        The defendant shall pay the following court cost(s):

        The defendant shall forfeit the defendant’s interest in the following property to the United States:

        Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5)
        fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
